Case 7:19-cv-10729-VB Document 38 Filed 09/02/20 Page 1 of 2
Case 7:19-cv-10729-VB Document 36-2 Filed 09/01/20 Page 1 of 2

s conies (aig) 3 Q - -2- Bea
' Chambers of Vincent L. Briccetti

United States District Court
. for the
Southern District of New York

U.S. BANK NATIONAL ASSOCIATION, _ )

NOT IN ITS INDIVIDUAL CAPACITY  )

BUT SOLELY AS TRUSTEE FOR THE )
RMAC TRUST, SERIES 2016-CTT ) i

‘ )

)

)

 

Plaintiff
Vv. ? ORDER VACATING DEFAULT
JUDGMENT OF FORECLOSURE
AND SALE, VOLUNTARILY
DISMISSING COMPLAINT AND
CANCELLING THE NOTICE OF

PENDENCY OF ACTION

SARAH MORGANO, PETER MORGANO

Defendant(s)
Before the Court is a motion to voluntarily dismiss the Complaint pursuant to Fed. R.
Civ. P. §41(a)(2), vacate the Default Judgment of Foreclosure and Sale pursuant to Fed R. Civ.
P. §60(b), and cancel the Notice of Pendency of Action pursuant to N.Y. C.P.L.R. § 6514(a). The
action was commenced by filing of the Summons and Complaint on November 20, 2019, copies
of which were served on the Defendants. The Defendants failed to answer, appear or motion with
respect to the Complaint and defaulted. On April 27, 2020, the Court granted the Plaintiff default
judgment pursuant to Fed. R. Civ. P. §55(b)(2) and a Judgment of Foreclosure and Sale pursuant
to N.Y. R.P.A.P.L. §1351 and §1354. Thereafter, the Plaintiff accepted the Defendants’ short
sale proceeds in satisfaction of the mortgage debt, which settled the case and nullified the
Judgment of Foreclosure and Sale. On these grounds, it is hereby:
ORDERED, ADJUDGED AND DECREED, the Plaintiff's motion is granted; and it is

further

 

Civil Action No. 19 =CV= 10729. @lZy

 
Case 7:19-cv-10729-VB Document 38 Filed 09/02/20 Page 2 of 2
Case 7:19-cv-10729-VB Document 36-2 Filed 09/01/20 Page 2 of 2

ORDERED, ADJUDGED AND DECREED, the Default Judgment of Foreclosure and
Sale entered on April 27, 2020 is vacated pursuant to Fed. R. Civ. P. § 60(b); and it is further

ORDERED, ADJUDGED, AND DECREED, the Referee who was appointed to sell
the property at public auction pursuant to the Judgment of Foreclosure and Sale, Alan L. Joesph,
Esq. is discharged and relieved of any and all obligations and requirements thereunder; and it is
further

ORDERED, ADJUDGED, AND DECREED, that pursuant to N.Y. C.P.L.R. § 6514 (a),
the County Clerk of Orange County is directed, upon payment of proper fees, if any, to cancel
and discharge a certain Notice of Pendency filed on November 25, 2019 and in the Office of the
Clerk of the United State District Court for the Southern District of New York, and any other
filing against the property known as 139 Grand Street, Goshen, New York 10924, and said Clerk
is hereby directed to enter upon the margin of the record of the same a Notice of Cancellation

referring to this Order.

o>
WLLL

District Judge Vintent L. Briccetti
United States District Court for the
Southern District of New York

4/2/v22-

———

 

 

_ Th Clk is i ructe) t teenate fle mobi. (Doc # 36),

 

 
